Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on February 25, 2021. In virtue of this communication, claims 1-20 are currently presented in the instant application.
Drawings
The drawings submitted on February 25, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2022/0182498 A1 (herein “Singh”).

Claims 1, 19, and 20
Consider claim 1, Singh teaches an information processing apparatus (see Singh Fig. 2, note vehicle 200) comprising: 
an image obtaining unit (see Singh Fig. 2, [0055] note cameras 203, 204, 205, and 208) for obtaining an image around a moving object (see Singh Fig. 3, [0051], [0056] note image of the environment captured with a camera of the vehicle); 
a determining unit (see Singh Fig. 14, [0015], [0068] note processor, calculation means 701) for determining a risk area based on the image obtained by the image obtaining unit (see Singh Fig. 3, [0051], [0083] note determining high and low risk areas in the image); and 
a communication unit (see Singh Fig. 14, [0068] note communication means 703) for transmitting risk area information related to the risk area determined by the determining unit to an information collecting apparatus which is configured to collect risk area information from a plurality of moving objects (see Singh Fig. 3, [0058], [0065], [0091] note transmitting data on the high-risk area to the remote assistance system), 
the communication unit transmitting the risk area information determined by the determining unit to the information collecting apparatus when the moving object is within a region where information is provided by the information collecting apparatus (see Singh Fig. 3, [0058], [0091], [0114] note transmitting data on the high-risk area to the remote assistance system and notifying other vehicles of the transmitting vehicle’s position and conditions).
Claim(s) 19 and 20 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 2
Consider claim 2, Singh teaches wherein the communication unit is configured to transmit the risk area information to the information collecting apparatus through direct communication with the information collecting apparatus (see Singh [0065] note V2X).

Claims 3 and 4
Consider claim 3, Singh teaches wherein the communication unit transmits, to the information collecting apparatus, the risk area information including location information of the risk area when the moving object is within a region where information is provided by the information collecting apparatus (see Singh Fig. 3, [0058], [0065], [0091], [0114] note transmit data related to the high-risk area).
Claim(s) 4 is/are rejected for at least the same reason(s) set forth in claim 3.


Claims 5 and 6
Consider claim 5, Singh teaches wherein the communication unit obtains, from the information collecting apparatus, location information of a risk area related to location information of the moving object among information related to a plurality of risk areas collected by the information collecting apparatus when the moving object is within a region where information is provided by the information collecting apparatus (see Singh Fig. 3, [0071], [0118] note receiving a reply for the high-risk area, but not the low risk area).
Claim(s) 6 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 7 and 8
Consider claim 7, Singh teaches further comprising an output control unit for causing warning information to be output to an occupant of the moving object based on location information of the risk area obtained from the information collecting apparatus (see Singh Fig. 3, [0071], [0118] note sending to the vehicle the instruction to brake).
Claim(s) 8 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 9, 10, 11, and 12
Consider claim 9, Singh teaches wherein when the moving object is not within a region where information is provided by the information collecting apparatus, the determining unit determines, as the risk area, an area where an object that has a risk to be close to the moving object is present, and the communication unit transmits warning information to a terminal within the risk area determined by the determining unit (see Singh [0065] note V2X information for notifying other vehicles of its position and conditions).
Claim(s) 10, 11, and 12 is/are rejected for at least the same reason(s) set forth in claim 9.

Claims 13 and 14
Consider claim 13, Singh teaches wherein the information collecting apparatus includes a wireless access apparatus and a processing unit which is connected to the wireless access apparatus via a dedicated line (see Singh Fig. 14, [0069] note system 700 with calculation means, i.e. processor, 701, storage means 702, and communication means 703 for the remote assistance system), and 
the communication unit transmits the risk area information to the processing unit when the moving object is within a region where wireless communication with the wireless access apparatus is possible (see Singh [0114], [0117] note the vehicle transmitting the data for the high-risk area to the remote assistance system and the remote assistance system replying data such as instruction to brake or other operation based on road conditions).
Claim(s) 14 is/are rejected for at least the same reason(s) set forth in claim 13.

Claim 17
Consider claim 17, Singh teaches wherein the moving object is a vehicle (see Singh Fig. 2, note vehicle 200).

Claim 18
Consider claim 18, Singh teaches a vehicle comprising the information processing apparatus according to claim 17 (see Singh Fig. 2, note vehicle 200).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh, and further in view of Pub No.: US 2019/0028862 A1 (herein “Futaki”).

Claims 15 and 16
Consider claim 15, Singh fails to teach wherein the information collecting apparatus includes a mobile edge computing (MEC) server.  Futaki explains a Mobile Edge Computing (MEC) server 140 for collecting V2X report information received from a vehicle UE via a road side unit (see Futaki [0048]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include the recited teaching of Futaki.  Such a modification would improve Singh by improving configuration of providing V2X reports to a plurality of vehicles/pedestrians (see Futaki [0017]).
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 15.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647